Exhibit 99.1This Statement on Form 3 is filed by Fortress Investment Group LLC and FIG LLC.This report is filed by Fortress Investment Group LLC and FIG LLC, both of whichare direct or indirect 10% beneficial owners. The principal business address ofeach of the Reporting Persons is 1345 Avenue of the Americas, 46thFloor, New York, NY 10105.Name of Designated Filer: Fortress Investment Group LLCDate of Event Requiring Statement: October 24, 2006Issuer Name and Ticker or Trading Symbol: GateHouse Media, Inc. (GHS) FORTRESS INVESTMENT GROUP LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory FIG LLC /s/ Randal A. Nardone By: Randal A. Nardone Its: Authorized Signatory
